DETAILED ACTION
	Applicant’s amendment and remarks filed January 31, 2022, are acknowledged.  Any prior rejection that is not addressed or repeated below, is withdrawn in view of Applicant’s amendment.
Claims Summary
	Claim 1 is directed to a method of detecting SARS-CoV-2 in a biological sample comprising:
Providing a composition for detection comprising the biological sample (e.g., one or more body fluids from one or more subjects (claim 13)) and a fluorophore that is capable of binding chemically with SARS-CoV-2, SEQ ID NO: 3, (a tetracysteine sequence of a SARS-CoV-2 protein and/or cysteine pairs in adjacent proteins), specifically within the spike protein and/or adjacent cysteine pairs (claim 8).  The fluorophore comprises Compound I (claim 4), II (FlAsH-EDT2) (claim 5), III (ReAsH-EDT2) (claim 5), or a chemically acceptable salt or precursor thereof.  The composition further comprises a reducing agent, such as TCEP, BAL, among others (claim 17).
Providing a light for detection comprising a first wavelength range (e.g., maximal wavelength at about 508 nm or about 593 nm (claim 6)) capable of energizing the fluorophore after binding chemically to SARS-CoV-2.  The light passes through the composition for detection a plurality of times to enhance light absorption while measuring in step iii, and/or by reflection from a mirror and/or other reflecting surfaces (claim 22); and
Measuring fluorescence emitted by the fluorophore at a second wavelength,

	Also claimed is a composition as described in the method above (claims 27, 30-32, 34 and 43).  In another embodiment, the composition’s biological sample can be filtered to remove debris, cells, and/or tissues prior to addition of the fluorophore (claim 39).  Also claimed is a kit for detection of the existence of SARS-CoV-2, comprising the composition described, and optionally, a manual of instructions (claim 49).  The kit further comprises a device to stimulate production of the biological sample by one or more subjects, and/or a viral selective surface or membrane, or an adhered fluorophore, capable of adhering any SARS-CoV-2 in the biological sample (claim 52).  Also claimed is a system for detection of the existence of SARS-CoV-2 in a biological sample, comprising a first device capable of collecting or containing a biological sample, a second device containing a composition as described, an emitter capable of emitting light through the composition when mixed with the sample, and a detector capable of measuring fluorescence emitted by the fluorophore at the second wavelength range (claim 56).
	New claims 67 and 69 are directed to embodiments of claims 1 and 27, wherein the tetracysteine sequence comprises C1C2XnC3C4 (SEQ ID NO: 1), wherein C1-C4 refer to four cystine residues, Xn refers to any number (n) of amino acid residue(s), and n is 1, or n is from 3 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 67-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 67-70 recite the limitation "the tetracysteine sequence" in claims 1 and 27, respectively.  There is insufficient antecedent basis for this limitation in claim 1 and 27 which do not recite “tetracysteine sequence”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 67 and 69 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 67 and 69 are directed to embodiments of claims 1 and 27, wherein the tetracysteine sequence comprises C1C2XnC3C4 (SEQ ID NO: 1), wherein C1-C4 refer to four cystine residues, Xn refers to any number (n) of amino acid residue(s), and n is 1, or n is from 3 to 29.  Claims 1 and 27 are limited to SEQ ID NO: 3, which is KGCCSCGSCCK, a narrower embodiment than the formula in dependent claims 67 and 69.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6, 8, 13, 17, 19, 22, 27, 32, 34, 39, 43, 49, 52, 56 and 67-70 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the 
	The instant claims encompass a genus of methods for detecting SARS-CoV-2 in a biological sample, comprising the use of a fluorophore that chemically binds with SARS-CoV-2, SEQ ID NO: 3 or SEQ ID NO: 2 (new claims 68 and 70).  Also encompassed are a genus of compositions, kits and a device comprising a fluorophore that chemically binds with SARS-CoV-2, SEQ ID NO: 3.  With regard to the genus of fluorophores that chemically bind SARS-CoV-2, the specification has provided a structure, a function and a nexus of the two for a limited species of fluorophores and one species of a SARS-CoV-2 binding site: a fluorophore having Formula I, II and III, that binds chemically to SEQ ID NO: 3 (the “K9K peptide”, KGCCSCGSCCK) on SARS-CoV-2 spike protein, or the embedded sequence, KGCCSCGSCCK (SEQ ID NO: 2, as in newly presented claims 68 and 70) (see paragraph [0082]) of the specification.  No other fluorophores of other formulas, or other binding sites of SARS-CoV-2 have been identified such that one would be put in possession of anything other than what has been exemplified.  The limited species of fluorophores and binding sites on SARS-CoV-2 do not adequately represent the genus encompassed by the claims.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.  
In the amendment filed January 31, 2022, Applicant amended the claims to recite the binding site (e.g., SEQ ID NO: 3), however, the fluorophore remains a large genus that is not represented by the species disclosed.  No arguments were presented by Applicant to rebut this aspect of the rejection.  As previously indicated in the Office Action of November 19, 2021, 

Conclusion
No claim is allowed.  Claims 4, 5, 30 and 31 are objected to for being dependent on rejected claims, but would otherwise be allowable if rewritten in independent form.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Zairen Sun (US Patent 11,129,890 B1, published September 28, 2001, filed May 19, 2020) discloses a tetracysteine peptide, CCPGCC, in the spike protein of SARS-CoV-2, noting that the tetracysteine peptide binds biarsenical labeling reagents (see col. 69, lines 20-23).  Sun’s disclosure does not teach or fairly suggest the claimed invention, which is directed to methods of detecting SARS-CoV-2, wherein a tetracysteine peptide, KGCCSCGSCCK, is bound by biarsenical labeling reagents.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648